667 F.2d 501
82-1 USTC  P 9204
Georgia M. BEATTY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 81-4282

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Feb. 12, 1982.
Georgia M. Beatty, pro se.
John F. Murray, Michael L. Paup, Chief App. Sec., Tax Div., U. S. Dept. of Justice, John H. Menzel, Tax Litigation Div., IRS, Washington, D. C., for respondent-appellee.
Appeal from the Decision of the United States Tax Court.
Before BROWN, POLITZ and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In this "tax protest" case appealing summary judgment for the government in the Tax Court, petitioner Georgia Beatty raises several frequently rejected challenges to the tax laws, including the constitutionality of the withholding provisions, the applicability of the requirement of filing a return to petitioner, and the authority of the Commissioner to assess a deficiency.  From the record it is clear that petitioner had income and that she failed to file a proper return.  It is equally clear that Congress has the power to require withholding on wages.  See Central Illinois Public Service Co. v. United States, 435 U.S. 21, 98 S. Ct. 917, 55 L. Ed. 2d 82 (1978).  We have time and time again held, within the context of criminal prosecutions under § 7203, that a protest return of the sort filed by petitioner does not amount to a return.  United States v. Booher, 641 F.2d 218 (5th Cir. 1981); United States v. Brown, 591 F.2d 307 (5th Cir.), cert. denied, 442 U.S. 913, 99 S. Ct. 2831, 61 L. Ed. 2d 280 (1979); United States v. Johnson, 577 F.2d 1304 (5th Cir. 1978).


2
We find no other basis for challenging the Tax Court decision.


3
AFFIRMED.